Title: For the Gazette of the United States, [March–April 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, March–April, 1793]

The late War with Great Britain produced three parties in the UStates, an English party a French Party, and an American party, if the latter can with propriety be called a party. These parties continue to the present moment. There are persons among us, who appear to be more alive to the interests of France, on the one hand, and to those of Great Britain, on the other, than to those of the UStates. Both these dispositions are to be condemned, and will be rejected by every true American.
A dispassionate and virtuous citizen of the UStates will scorn to stand on any but purely American ground. It will be his study to render his feeling and affections neutral and impartial towards all foreign Nations. His prayer will be for peace, and that his country may be as much as possible kept out of the destructive vortex of foreign politics. To speak figuratively, he will regard his own country as a wife, to whom he is bound to be exclusively faithful and affectionate, and he will watch with a jealous attention every propensity of his heart to wander towards a foreign country, which he will regard as a mistress that may pervert his fidelity, and mar his happiness. Tis to be regretted, that there are persons among us, who appear to have a passion for a foreign mistress; as violent as it is irregular—and who, in the paroxisms of their love seem, perhaps without being themselves sensible of it, too ready to sacrifice the real welfare of the political family to their partiality for the object of their tenderness.
These reflections are suggested by an attempt which appears to be making under different shapes to diffuse among the people an opinion, that in certain events the United States are bound to take part with France, in the expected War with G Britain. This effort is not prudent, is not commendable. It tends unnecessarily to hazard the public peace, by holding out to Great Britain an appearance, that a disposition to take such a part exists in this Country. It tends to embarrass the Councils of the Country, by leading the public opinion to prejudge the question. Discussions on one side will produce discussions on the other; and in one way or the other impressions may be formed contrary to the true policy of the Nation.
The treaty between France and the UStates is in possession of the public. But whether there be any secret article, defining the extent and force of any of its stipulations—whether there have been any official explanations, respecting their true import and application, which may give a complexion, different from that which the words may seem to bear—these, and perhaps other circumstances necessary to a right judgment, are unknown.
But without knowing them, it may justly be doubted, whether there be any thing in the Treaty, as it appears, that under the existing circumstances of the parties can oblige the UStates to embark.
It is understood, that general guarantees, where no precise stipulations point out special succours or special duties, have the least force of any species of National engagement; leaving much to reciprocal convenience. It is moreover a good excuse for not fulfilling a stipulation, especially if not very definite or precise, that it would uselessly expose the party, who is to perform, to a great extremity of danger.
If all or nearly all the maritime powers shall be combined against France, what could the UStates do, towards preserving her American possessions against Attacks of those Powers, which is the object of the guarantee on their part—and who could say to what they would expose themselves by embarking in a War on the side of France, in her present situation?
But a still more serious question arises. Are the UStates bound to fulfil to the present ruling powers of France in the midst of a pending and disputed revolution, the stipulations made with the former government—with a Prince who has been dethroned and decapitated?
It may be answered that treaties are made between Nations not between Governments, and that the obligations they create attach themselves to the contracting Nations, whatever changes in the form of their Government take place. This, as a general principle, is true. But it is true only in reference to a change, which has been finally established and secured, not to one which is depending and in contest, and which may never be consummated. Such is the condition of France at this time. It is therefore in the discretion of the UStates to judge when the new Government is so established, as to be a proper organ of the National Will, in claiming the performance of any stipulations, which have been made with the late sovereign of France.
These considerations at least justify a suspension of the Public Opinion, on the points in question, and afford a good ground of hope, that if the Powers at War with France will act with moderation & Justice, towards this Country, we shall be able to continue in our present happy condition, and avoid the terrible calamities of War. Which that God may grant must be the fervent prayer of every good Citizen!
